J. B. McPHERSON, District Judge.
If I could see any proper way to mitigate the hardship of this verdict, I should be glad to adopt it; but, as the questions were purely of fact and the evidence was fairly conflicting, the decision of the jury, especially after three trials, must now be accepted. It was certainly true that in strictness of logic the plaintiff was entitled either to his full claim or to nothing at all, and the amount of the verdict was, therefore, justified; but I may say frankly that I should have been better satisfied if the jury had cast logic aside, and had awarded, say, half the claim, instead of the whole. They did not choose to do this, however, and after a good deal of hesitation I cannot discover a sufficient reason for disregarding their findtoc and enforcing my individual view of what would have been a fair settlemeT of this prolonged controversy. The motion for a new trial is refused.